Title: From John Quincy Adams to George Washington Adams, 14 January 1825
From: Adams, John Quincy
To: Adams, George Washington


				N. 13.
					My Dear Son
					Washington 14. January 1825
				
				I have received your Letter of the 1st. instt. (dated by mistake 1824) with the quarterly account enclosed, which I suppose is correct, and all the particulars of which I approve—It should have been signed with your name at bottom, with the addition of the words “Errors excepted” and dated—You will remember this, in the rendition to me of your next account, and remember it also, in all your accounts with others Regularity and precision are the heart and soul of all accountantship; and in noticing any deficiency of these properties in your accounts rendered to me, my principal object is to impress your mind with the extreme importance of unremitting attention to them, in all your affairs.Observing that you have paid Mr Stuart for the Portrait of my father, I take it for granted that it has been delivered to you, and wish to know where it is—It should be handsomely framed, and most carefully kept.Among your studies, you will find it useful to review with critical attention Lindley Murray’s Grammar—Consult him particularly and Johnson’s Dictionary for the different significations, and conjugation of the verbs to sit, and to set—You will find that the Court of Common Pleas cannot set next week—I refer you particularly to Johnson’s 10th. definition of the verb neuter to set.We shall be very happy to have you, to spend with us the month of February.your affectionate father
				
					John Quincy Adams.
				
					
				
			